                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

PAUL AYOTTE,
                                                   Case No. 15-13826
              Plaintiff,
v.                                                 SENIOR U.S. DISTRICT JUDGE
                                                   ARTHUR J. TARNOW
STEMEN, ET AL.,
                                                   U.S. MAGISTRATE JUDGE
              Defendants.                          STEPHANIE DAWKINS DAVIS

                                       /

      ORDER ADOPTING REPORT AND RECOMMENDATION [115]; OVERRULING
     PLAINTIFF’S OBJECTIONS [118]; AND DISMISSING DEFENDANTS NEUBERGER,
                             BRIDGES, AND BENSON

        Plaintiff Paul Ayotte commenced this prisoner civil rights action on October

26, 2015. Defendants filed a Motion for Summary Judgment Based on Exhaustion

[63] on April 7, 2017. On February 8, 2018, the Court ordered the Magistrate Judge

to conduct a bench trial on the issue of exhaustion. Dkt. #83. The Magistrate Judge

held a bench trial on July 10, 2018 and August 23, 2018.

        On February 27, 2019, the Magistrate Judge issued a Report and

Recommendation [115] (“R&R”) recommending that this Court find that

Defendants have not met their burden of establishing that Plaintiff failed to exhaust

his administrative remedies with respect to Defendant Stemen, but that Defendants

have met their burden of establishing that Plaintiff failed to exhaust his

administrative remedies with respect to Defendants Anna Benson, Peter Neuberger,

                                     Page 1 of 4
and William Bridges. The R&R further recommended dismissing Defendants

Benson, Neuberger, and Bridges from this action.

      Plaintiff, through counsel, filed Objections [118] to the R&R on March 13,

2019. This Court reviews de novo the portions of the R&R to which objections have

been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

      In Objection No. 1, Plaintiff objects to the R&R’s recommendation to dismiss

Defendants Benson, Neuberger, and Bridges on the grounds that he was not required

to name each individual defendant at the misconduct hearing in order to properly

exhaust. Plaintiff correctly notes that neither the Prison Litigation Reform Act

(“PLRA”) nor Michigan Department of Corrections (“MDOC”) Policy imposes a

“name all defendants” requirement. See Jones v. Bock, 549 U.S. 199, 217 (2007).

But the issue before the Court is whether Plaintiff satisfied the “proper exhaustion”

requirement, not whether he named each defendant at the misconduct hearing. See

id. at 219 (“We do not determine whether the grievances filed by petitioners satisfied

the requirement of ‘proper exhaustion,’ but simply conclude that exhaustion is not

per se inadequate simply because an individual later sued was not named in the

grievances.”).

      The Supreme Court has identified two purposes behind the PLRA’s

exhaustion requirement: 1) to give the “agency an opportunity to correct it own

mistakes;” and 2) to promote efficiency. Woodford v. Ngo, 548 U.S. 81, 89 (2006).


                                     Page 2 of 4
      The Court disagrees with Plaintiff’s claim that his statements to Defendant

Neuberger during the misconduct hearing fulfilled these objectives. As the

Magistrate Judge explained, “[Plaintiff] has consistently made it clear, at every level

of this process, that Stemen is the only person involved in the purported setup.” R&R

at 20. The crux of Plaintiff’s defense at the misconduct hearing was that Stemen had

set him up by putting the hamburgers in his coat. Plaintiff not only failed to name

any other person involved in the setup, but also failed to make any allegations

concerning Stemen’s coordination with other officers for purposes of asserting his

conspiracy claim. Objection No. 1 is overruled.

      In Objection No. 2, Plaintiff objects to the R&R’s recommendation to dismiss

Defendants Benson, Neuberger, and Bridges on the grounds that the exhaustion

process was unavailable to him. To support this argument, Plaintiff relies on Ross v.

Blake, 136 S. Ct. 1850 (2016) in which the Supreme Court held that an

administrative procedure may be considered unavailable for purposes of excusing a

prisoner’s failure to exhaust when:

      [1] it operates as a simple dead end—with officers unable or
      consistently unwilling to provide any relief to aggrieved inmates . . . .
      [2] [it is] so opaque that it becomes, practically speaking, incapable of
      use—i.e., some mechanism exists to provide relief, but no ordinary
      prisoner can navigate it . . . . [or] [3] prison administrators thwart
      inmates from taking advantage of it through machination,
      misrepresentation, or intimidation.

Id. at 1853-54.


                                      Page 3 of 4
      None of the circumstances described in Ross applies here. MDOC procedures,

as interpreted by the Sixth Circuit, provide that in order for a prisoner to exhaust a

claim that he was issued a misconduct ticket based on retaliation, he must raise this

argument at the first misconduct hearing. Siggers v. Campbell, 652 F. 3d 681, 694

(6th Cir. 2011). The fact that Plaintiff successfully raised his retaliation claim as to

Stemen at the hearing wholly undermines his position that MDOC’s exhaustion

procedures “operate as a simple dead end” or are “incapable of use.” Furthermore,

Plaintiff offers no evidence to suggest that MDOC administrators somehow thwarted

him from taking advantage of the opportunity to raise his staff retaliation claim at

the misconduct hearing. That Plaintiff failed to use the exhaustion process presented

to him does not render that process unavailable. Objection No. 2 is overruled.

      Accordingly,

      IT IS ORDERED that the R&R [115] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [118] are

OVERRULED.

      IT IS FURTHER ORDERED that Defendants Benson, Neuberger, and

Bridges are HEREBY DISMISSED.

      SO ORDERED.


                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
Dated: March 26, 2019                   Senior United States District Judge

                                      Page 4 of 4
